Citation Nr: 1126839	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-10 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia in the right knee, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a back injury, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Delhauer, Law Clerk



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for a back problem, to include as secondary to a service-connected disability, is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's chondromalacia in the right knee is manifested by no more than slight recurrent subluxation or lateral instability, flexion to 90 degrees, extension to 0 degrees, but also by x-ray evidence of degenerative arthritis, with painful motion on movement.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for chondromalacia in the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

2.  The criteria for a separate 10 percent rating for degenerative arthritis of the right knee manifested by painful motion are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 (2010); VAOPGCPREC 9-98 (Aug. 14, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A February 2009 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records and VA medical treatment records have been obtained; the Veteran has not identified any private treatment records pertinent to his appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  A VA examination was conducted in April 2010, and a fee-based examination was conducted in April 2009; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was interviewed as to his medical history, knee symptomatology, and how his work and activities of daily living have been affected.  The examiners reviewed the Veteran's knee x-rays.  All examiners performed a physical examination of the right knee, tested its range of motion, and any effects on the knee with repeated motion.  

There is no indication in the record that any additional evidence, relevant to the issue of entitlement to an increased rating for chondromalacia in the right knee, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's chondromalacia in the right knee is rated as 10 percent disabling under the provisions of Diagnostic Code 5257.  38 C.F.R. § 4.71, Diagnostic Code 5257.  Diagnostic Code 5257 provides for a 10 percent rating when there is slight recurrent subluxation or lateral instability.  Id.  Subluxation is an incomplete or partial dislocation.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1817 (31st ed., 2007).  Moderate and severe recurrent subluxation or lateral instability warrant 20 and 30 percent ratings, respectively.  38 C.F.R. § 4.71, Diagnostic Code 5257.

The evidence of record does not support a rating in excess of 10 percent disabling under Diagnostic Code 5257 for the Veteran's chondromalacia in the right knee.  The Veteran has reported recurrent instability of the right knee during the appeal period, as well as at his April 2009 fee-based examination.  The Veteran also reported at the April 2009 fee-based examination that he experienced dislocation, and subluxation of the right knee two times while swimming.  Although the Board finds the Veteran's reports of instability and subluxation credible, the evidence of record does not indicate greater than slight recurrent subluxation or lateral instability of the right knee.  The April 2009 fee-based examiner found the right patella was located slightly to the outside (lateral) of the knee, but found all the ligaments were normal, and did not find any instability.  The April 2010 VA examiner found no instability of the right knee, and the Veteran has not reported any further instances of subluxation.  For these reasons, a rating of greater than 10 percent under the provisions of Diagnostic Code 5257 is not warranted.

Additionally, the Veteran's chondromalacia in the right knee is noted to be manifested by degenerative joint disease.  Diagnostic Code 5003 provides, "Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 [percent] is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion."  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5003 and 5257 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

The April 2009 fee-based examiner noted the Veteran's x-rays showed moderate osteoarthritis, and there was objective evidence of painful motion and tenderness.  The April 2010 VA examiner noted the Veteran's x-rays showed severe degenerative joint disease of the right knee with joint line narrowing, and noted pain on range of motion testing and increased pain with repetitive motion.  On this basis, the Board finds that a separate 10 percent rating is warranted based on x-ray evidence of degenerative arthritis of the right knee with painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The award of such a rating is not pyramiding, as the Veteran is being compensated separately for instability of the knee, as contemplated by the currently assigned Diagnostic Code, and for the additional disability of painful motion due to his degenerative arthritis.  See 38 C.F.R. § 4.14 (2010); Esteban v. Brown, 6 Vet. App. 259 (1994); VAOPGCPREC 23-97 and VAOPGCPREC 9-98, supra.

A rating greater than 10 percent disabling is not warranted for limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261, as flexion of the right knee was not limited to less than 90 degrees, and extension was not limited to less than 0 degrees, at any point during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Further, under Diagnostic Code 5003, a 20 percent rating may be granted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As there is no evidence of record that any other joint or joint groups are involved besides the Veteran's right knee, a rating greater than 10 percent is not warranted under Diagnostic Code 5003.  

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Diagnostic Code 5256 provides ratings for ankylosis of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st ed., 2007).  Although the Veteran stated at his April 2009 fee-based examination and at his April 2010 VA examination that his knee has locked, ankylosis was not found during either physical examination, so Diagnostic Code 5256 is not for application.  Further, there is no evidence of record of dislocated or removed semilunar cartilage of the knee, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5263 (2010).  Although the VA radiologist noted deformities of the mid shafts of the right tibia and fibula suggesting remote trauma with deformity at the Veteran's September 2007 bilateral knees x-ray, malunion or nonunion the tibia and fibula were not noted, so Diagnostic Code 5262 is not for application.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Accordingly, a rating greater than the separate 10 percent ratings now assigned is not warranted for chondromalacia in the right knee under alternative diagnostic codes.

Moreover, while adjudication of musculoskeletal disorders requires consideration of the impact of functional loss under 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, Diagnostic Code 5257 is not predicated on loss of range of motion, so 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  Moreover, while recognizing the Veteran's contentions at his two examinations that he experiences functional loss due to painful motion and instability of his right knee, the Board notes that the evidence of record does not reflect functional loss not contemplated by the separate 10 percent ratings assigned for the instability and painful motion.

Consideration has also been given regarding whether the assigned schedular ratings are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability; a higher rating would be available with evidence of moderate or severe recurrent subluxation or lateral instability of the knee, or involvement of two or more joints or joint groups with occasional incapacitating exacerbations.  But, as demonstrated by the findings of the April 2009 and April 2010 examinations, this evidence is not of record.  The Veteran has not required hospitalization, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule and no extraschedular referral is required.

Because the evidence of record does not support a higher rating under Diagnostic Codes 5257 or 5003, under alternative Diagnostic Codes, or on the basis of functional loss at any time during the period of this appeal, the preponderance of the evidence is against the Veteran's claim for an increased rating under Diagnostic Code 5257, or for additional separate ratings under alternate Diagnostic Codes.  Accordingly, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for chondromalacia in the right knee is denied.

A separate 10 percent rating for degenerative joint disease of the right knee with painful motion is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

A July 2010 rating decision denied service connection for a back injury as secondary to the service-connected disability of chondromalacia in the right knee.  In the November 2010 VA Form 646 regarding the issue of entitlement to an increased rating for chondromalacia in the right knee as discussed in the decision above, the Veteran's representative stated the Veteran's rating for the chondromalacia in the right knee should be increased "because of instability of the knee and now [it] caused a back injury (problem)," indicating disagreement with the denial of service connection for the back injury as secondary to the chondromalacia in the right knee.  However, no Statement of the Case was ever issued for the back problem issue.  Although the representative did not specifically reference the July 2010 rating decision, it is clear that he disagreed with the denial of service connection on behalf of the Veteran.  38 U.S.C.A. § 1114(j) (West 2002).  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Therefore, remand is required for the RO to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issue of entitlement to service connection for a back injury, to include as secondary to a service-connected disability, is remanded for the following action:

Issue a Statement of the Case, and notify the Veteran of his appellate rights, with respect to the issue of service connection for a back injury, to include as secondary to a service-connected disability.  38 C.F.R. § 19.26 (2010).  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the July 2010 rating decision denying this claim must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects an appeal as to this issue, return the case to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


